Citation Nr: 1622535	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-44 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for dysthymia.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from May 1968 to February 1972. He had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Portland, Oregon, Regional Office (RO) which, in pertinent part, granted service connection for dysthymia with an evaluation of 10 percent effective January 10, 2008. In a May 2012 decision, the RO increased the Veteran's initial rating to 30 percent and in October 2012, it increased the initial rating to 50 percent. In November 2013 and August 2014, the RO denied a TDIU.

In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In September 2015, the Board, in pertinent part, remanded the issues on appeal to the RO for additional action.

The issue of an increased rating for prostate cancer, status post retropubic radical prostatectromy with erectile dysfunction has been raised by the record in the Veteran's June 2015 hearing testimony and tacitly referred by the Board in its September 2015 Remand but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the period on appeal, the Veteran exhibited social and occupational impairment in most areas as a result of his dysthymia. His dysthymia has been shown to be manifested by no more than difficulty sleeping, isolation and a lack of a social support system, irritability, anger, difficultly concentrating, memory loss, low energy, anxiety, panic attacks, guilt, being overwhelmed, and passive suicidal ideation without plan or intent.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for dysthymia have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7 (2015); 38 C.F.R. 4.130, Diagnostic Code (DC) 9433 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  


II.  Analysis

The Veteran contends that a rating in excess of 50 percent is warranted for his dysthymia as the current rating does not adequately reflect the severity of his disability.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). A 50 percent evaluation is warranted for dysthymia where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9433 (2015).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

Reports from the Veteran's employer dated between December 2006 and June 2007 reflect that he struggled to learn a new task and had difficulty concentrating at work. His employer stated that he did not think the Veteran would be able to do his job efficiently and safely due to his distractions.

VA treatment records dated between August and October 2008 convey that the Veteran was severely depressed, anxious, and isolated as a result of his prostate cancer and residuals. He had difficulty concentrating and struggled to learn a new task at work. He had received feedback from his supervisors about him having a bad attitude and exhibiting anger and irritability. He had low energy and spent a lot of time sleeping. He struggled to focus on reading and on conversations with others. He had little contact with his family, had no recent contact with his adult daughter (who he only learned about when she was in college), and no friends with whom he socialized. He reported having no interest in dating or being in a relationship since the prostate cancer. His only social interaction was with other patrons at the gym or at a bar. It was noted that he was moderately depressed with "significant impacts in social and occupational function." 

A February 2009 VA treatment record stated that he had chronic, moderate depression, no social support system, irritability, anxiety, and no interest in treatment. In April 2009, the Veteran was afforded a VA examination for his dysthymia. The Veteran reported not having many friends and not dating. The examiner noted that the Veteran had a dysphoric mood with irritability, anhedonia, and some distancing in his relationships with others.

In his July 2009 notice of disagreement (NOD), the Veteran reported anxiety, depression, chronic sleep impairment, memory loss, and panic attacks, all of which occur on a weekly basis. He also reported anger and irritability toward his co-workers and a struggle to control his outbursts to avoid losing his job.

In a January 2010 Disabled Veterans Application for Vocational Rehabilitation, the Veteran reported depression ranging between 5-10 in the prior month, with 10 being the most depressed. He reported experiencing depression of a level 10 two to three times per week, lasting 1-2 hours each time. He reported anxiety levels ranging between 4-10 in the prior month and stated that experienced level 10 anxiety every shift when working for up to an hour each time. He reported difficulty sleeping. He stated that he did not know his neighbors, despite living at his house for 10 years and described his most supportive personal relationship as the one he had with himself.

A Vocational Rehabilitation Counseling Record-Narrative Report stated that the Veteran's depression was expected to "impose a significant impairment to employment" and that it "significantly interferes with the [V]eteran's ability to get along with people, concentrate, memorize, and adapt to changes." It was noted that he had "[d]ifficulties with mental functioning that impact [his] capacity to perceive, understand, and follow instructions, and to work with others."

An October 2010 VA treatment record stated that the Veteran reported depression, apathy, "thoughts of death such as falling asleep and never waking up," difficulty sleeping, loss of pleasure in life, memory and concentration problems, irritability, and low frustration tolerance. He reported no routine sleep schedule and that he exercised daily. A May 2012 VA treatment record stated that the Veteran experienced passive suicidal ideation on and off but with no plan and intent to act. 

Private treatment records dated between August 2012 and January 2013 stated that the Veteran reported a sense of hopelessness, lack of motivation, memory difficulty and difficulty concentrating, low self-esteem and low energy, feeling stressed and edgy, having panic attacks, feeling depressed, difficulty sleeping, feeling overwhelmed, having excessive guilt, and having a feeling that others are plotting against him. He reported a lack of goals for the future and the examiner noted that he had a "shallow way of looking at interacting with people." He avoided emotional intimacy and was irritated by inconsiderate people. In an August 2012 note, the examiner stated that the Veteran had been experiencing "long range low level mood since prostate cancer surgery ended his sexual functioning."

In October 2013, the Veteran was afforded a VA examination. He reported symptoms of anhedonia, increased need for sleep, anergia, difficulty concentrating, appetite decrease, and feelings of guilt. He reported that his depressed mood can last for up to two days at a time without a break. He reported being friendly with other members of his gym and had some acquaintances at his local bar, but he did not socialize with either of these groups outside of those settings. He visited family about once a year and has not had contact with his adult daughter in the prior 3-4 years. He reported chronic sleep impairment, memory loss, impaired concentration, irritability, isolation, difficulty maintaining relationships with others, and an "increased frequency of careless mistakes secondary to inattention." 

In December 2015, the Veteran was afforded another VA examination. The examiner diagnosed him with depression and alcohol use disorder and stated that it was possible to differentiate the symptoms attributable to each diagnosis. The examiner stated that the Veteran's depression was manifested by irritability, anhedonia, decreased motivation, and impairment in attention and focus. The examiner stated that the Veteran's nocturnal awakenings were related to the residuals of his prostate cancer and not his depression. The Veteran reported some social contact at the gym and at the bar but he was not dating and preferred to be alone. The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

During the period on appeal, the Veteran exhibited social and occupational impairment in most areas as a result of his dysthymia. His dysthymia has been shown to be manifested by no more than difficulty sleeping, isolation and a lack of a social support system, irritability, anger, difficultly concentrating, memory loss, low energy, anxiety, panic attacks, guilt, being overwhelmed, and passive suicidal ideation without plan or intent. Given these facts, the Board finds that the Veteran's dysthymia most closely approximates a 70 percent evaluation during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted, as the Veteran is not completely impaired as a result of his dysthymia. He was employed for part of the period on appeal, he goes to the gym daily and is able to prepare meals for himself, and he maintains some social interaction with acquaintances at the gym and the bar.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected dysthymia under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's dysthymia with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9433, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

A rating of 70 percent for dysthymia is granted.


REMAND

The RO has not adjudicated the issue of an increased rating for the Veteran's prostate cancer, status post retropubic radical prostatectromy with erectile dysfunction. Given the Veteran's contentions, the nature of the claimed disorders, and as entitlement to a TDIU is based upon an accurate assessment of all of the Veteran's service-connected disorders, the Board finds that the newly raised issue is inextricably intertwined with the certified issue of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The case is REMANDED for the following action:

1.  Adjudicate the referred issue of an increased rating for prostate cancer, status post retropubic radical prostatectromy with erectile dysfunction. The Veteran and his accredited representative should be informed in writing of the resulting decision and associated appellate rights. The issues are not on appeal unless there is both a notice of disagreement and a substantive appeal as to each issue.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


